DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 01/28//2020 is acknowledged. Claims 7, 16, 17 and 25 are amended; claims 8-14 and 26-29 are canceled and claim 30 is new. It is noted that claim 18 recites “Chemical Formula 1” encased in brackets [] (see 37 CFR 1.121). Brackets are normally used to indicate deleted text. In the response, the claim should be clarified to indicate whether “Chemical Formula 1” is intended to be deleted material. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:



(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 15-25 drawn to immunoglobulin-Fc-iduronate-2-sulfate conjugate, a composition comprising said conjugate and a method of making said conjugate.
Group II, claim 30, drawn to a method for preventing or treating mucopolysaccharidosis II comprising administering the enzyme conjugate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Groups I and II lack unity of invention because even though the inventions of these groups require the an enzyme conjugate comprising an immunoglobulin Fc region linked to iduronate-2-sulfatase through a non-peptide linker moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combined teachings of WO 2015-009052 and WO 2014-193173 (both on IDS filed 01/28/2020).  Although both documents are in Korean, the translation of the Written Opinion of the International Searching Authority notes at p. 3, Box No. V that the ‘052 document teaches a conjugate of “iduronate-2-sultfatase and a human immunoglobulin hybrid Fc” (see claims 1-4 and 15)”. Although the ‘052 document does not expressly disclose details of the linker, the translation of the Written Opinion of the International Searching Authority notes at p. 3, Box No. V that the ‘173 document discloses a fusion in which an IgG4 Fc fragment couples to a drug through a linker that is a non-peptide polymer,” and also that the enzyme selected to join with the IgG4 Fc fragment includes iduronate-2-sulfatase (see  paragraphs [0097]-[0098] and claims 1, 15 and 18). In view of the combined teachings of the ‘052 and ‘173 references, which suggest a conjugate in which an immunoglobulin Fc region is linked to iduronate-2-sulfatase through a non-peptide polymer linker moiety, there is no special technical feature over the prior art a posteriori.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649